—Casey, J.
Appeal from a judgment of the Supreme Court granting plaintiff a divorce, entered June 11, 1984 in Columbia County, upon a decision of the court at Trial Term (Connor, J.), without a jury.
Defendant’s appeal herein is from a default judgment of divorce granted to plaintiff. This judgment contains the stipulation and opting-out agreement that defendant attacks on this appeal. An appeal from a judgment granted on default *553does not lie in favor of the defaulting party. The appropriate procedure is to move to vacate the judgment and, if necessary, appeal from the denial of such motion (Tongue v Tongue, 97 AD2d 638, 639, affd 61 NY2d 809). The appeal should, therefore, be dismissed.
Appeal dismissed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.